DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 31 and 41, there is no support for the claimed ‘second flexible substrate’, ‘second windings traces’, and ‘second portion of the electrically continuous winding’. Published paragraph [0041] broadly refers to “additional layers”, but this is not sufficient to correspond what the particular components as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 31, 34, 37, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nevo et al (US Pub 2003/0187347 -cited by applicant) in view of Atalar et al (US Pub 2007/0088416 -cited by applicant).
Re claims 21, 34: Nevo discloses medical device comprising:
an elongate shaft [0054; see catheter 8];
a magnetic field sensor coupled with the elongate shaft, wherein the magnetic     field sensor comprises a cylindrical coil assembly, wherein the coil assembly comprises a flexible substrate and an electrically continuous winding that extends around the 
substrate a plurality of turns in a spiral patter, wherein the winding comprises winding  traces formed on a first side of the flexible substrate, wherein each of the winding traces extends one turn around the substrate and is electrically connected to at least one  immediately adjacent of the winding traces so as to form a portion of the electrically continuous winding [0072, Figs 4, 5, Abstract; see that the sensor is used to sense magnetic field and see coils IC5 and TC5 which each comprise separate traces when fabricated on the planar substrate 30 and are subsequently formed into a cylinder with the traces extending one turn around the substrate and with adjacent traces being connected together to form a continuous spiral winding]; and
a connection cable comprising a first conductive lead electrically connected to a first end of the winding and a second conductive lead electrically connected to a second end of the electrically continuous winding [0073; see the pair of twisted wires coupled to the winding to form a connection cable].
Further, the above-cited portions correspond to a method of fabricating the sensor as the winding are first formed on a flat substrate as being electrically isolated (Fig 5, 0068; see the method of making) and then wrapped into a cylinder such that the ends of the traces are electrically connected to form a spiral pattern around the substrate (Fig 4, 0068; see the method of making). Further, the twisted cable portion is electrically connected to the first and second end of the continuous winding (Fig. 5, 0068; see the method of making).
Nevo discloses all features except for the magnetically permeable coil core that the substrate is wrapped around. However, Atalar teaches of a probe with medical leads wrapped in a spiral pattern around a shaft or tube with various layers [0094; see the shaft of nitinol and gold/silver layers wrapped around each other]. It would have been obvious to the skilled artisan to modify Nevo, to include another layer that extends through the cylindrical substrate as taught by Atalar, in order to enhance the maneuverability and to provide insulation.
Re claim 22: Nevo discloses that the first end and the second end of the winding is formed on the flexible substrate and disposed proximal to the plurality of turns (Fig 5; see the ends of the windings of IC5 and TC5 that is coupled to the twisted wire portion). 
Re claim 23: Nevo discloses a spacing between adjacent of the winding traces is less than a cross-sectional width of one of the winding traces (Fig 5; see the spacing between the individual traces portions that is less that a width of the entire winding trace).
Re claims 24, 37: Nevo discloses the winding comprises a return trace formed on a second side of the flexible substrate opposite to the first side of the substrate; a proximal end of the return conductive trace is disposed proximal to the plurality of turns; and the second conductive lead is electrically connected to the proximal end of the        return conductive trace (Figs 4, 7; see the windings of IC5 and TC5 on the outer surface of the substrate and the return trace passing through a via (see the circular dots representing vias) and returning on the opposite side; see the return trace disposed proximal the turns with the second lead of the twisted cable coupled to the trace). 
Re claim 25: Nevo discloses the connection cable is configured for electrical connection to a medical positioning system (Fig 1; see the tracking and imaging system 11).
Re claims 31, 41: Nevo discloses the coil assembly includes a second flexible substrate, wherein the electrically continuous winding comprises second winding traces formed on a first side of the second flexible substrate, wherein each of the second        winding traces extends one turn around the magnetically permeable core and is electrically connected to at least one immediately adjacent of the second winding traces so as  to form a second portion of the winding [0072, Figs 4, 5; see coils IC5 and TC5 which each comprise separate traces when fabricated on the separate portions of the planar substrate 30 which correspond to a second substrate and second traces and are subsequently formed into a cylinder with the traces extending one turn around the substrate and with adjacent traces being connected together to form a second portion of the continuous spiral winding]. 

Claims 27, 33, 36, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nevo et al (US Pub 2003/0187347 -cited by applicant) and Atalar et al (US Pub 2007/0088416 -cited by applicant), in view of Wasson et al (US Pub 2012/0029343 -cited by applicant).
Re claims 27, 33, 36, 40: Nevo/Atalar disclose all features except that the substrate comprises one of polyimide, polyetheretherketone (PEEK), polyester, polyethylene terephthalate and a combination thereof or that the winding comprises
one of copper, platinum, gold, or a combination thereof. However, Wasson teaches of a coil on a flexible substrate wherein the substrate comprises one of polyimide, polyetheretherketone (PEEK), polyester, polyethylene terephthalate and a combination thereof and that the coil winding comprises one of copper, platinum, or gold [0037; see the polyimide material and see the copper, platinum, and gold material]. It would have been obvious to the skilled artisan to modify Nevo/Atalar, to compose the substrate and coil of the materials as taught by Wasson, as such are well known materials for these components and using them would yield predictable results and would further be achieved with simple substitution.
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant argues that Nevo cannot be modified to include the coil core of Atalar because such a magnetically permeable core would be unsafe for use with MRI. Respectfully, the Examiner disagrees. Atalar teaches of a core shaft of nitinol and gold/silver layers wrapped around each other [0094]. This coil core is MRI-compatible (i.e. see the title “MRI Compatible Medical Leads” and as discussed throughout the reference) and is magnetically permeable, which is defined as the ability of a material to align itself with a magnetic field. For example, even though Nitinol may have a low magnetic permeability relative to other materials, it is still a magnetically permeable material. Therefore, modifying Nevo to include the MRI-compatible core in Atalar would not render the apparatus of Nevo unsafe for use with MRI 
The previous 112a and 112b rejections are withdrawn due to amendments, except for the 112a rejections of claims 31 and 41 which were not addressed. The double patenting rejection is also withdrawn as the terminal disclaimer has been approved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793